Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 7 and 21, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“responsive to an occurrence of an incentive triggering event as a result of a wireless pairing with a mobile device associated with a mobile device application that facilitates access to a service independent of any play of any game: determine an incentive, and cause the device to display the determined incentive”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAMON J PIERCE/Primary Examiner, Art Unit 3715